*115OPINION OF THE COURT
Per Curiam.
On or about October 8, 2010, indictment No. 8131/2010 was filed in Kings County, charging the respondent, Guy G. Giuliano, with, inter alia, grand larceny in the second degree, a class C felony in violation of Penal Law § 155.40, offering a false instrument for filing in the first degree (seven counts), a class E felony in violation of Penal Law § 175.35, falsifying business records in the first degree (eight counts), a class E felony in violation of Penal Law § 175.10, and criminal possession of a forged instrument in the second degree (two counts), a class D felony in violation of Penal Law § 170.25.
On or about February 14, 2012, indictment No. 337/2012 was filed in Kings County, charging the respondent with, inter alia, grand larceny in the first degree, a class B felony in violation of Penal Law § 155.42, offering a false instrument for filing in the first degree (three counts), a class E felony in violation of Penal Law § 175.35, and falsifying business records in the first degree (three counts), a class E felony in violation of Penal Law § 175.10.
On or about September 12, 2012, indictment No. 7805/2012 was filed in Kings County, charging the respondent with, inter alia, scheme to defraud in the first degree, a class E felony in violation of Penal Law § 190.65, and grand larceny in the second degree as a hate crime (two counts), a class B felony in violation of Penal Law §§ 155.40 and 485.05.
On December 20, 2012, the respondent pleaded guilty in the Supreme Court, Kings County, to grand larceny in the first degree, a class B felony in violation of Penal Law § 155.42, grand larceny in the second degree as a hate crime (two counts), a class B felony in violation of Penal Law §§ 155.40 and 485.05, grand larceny in the second degree, a class C felony in violation of Penal Law § 155.40, criminal possession of a forged instrument in the second degree (two counts), a class D felony in violation of Penal Law § 170.25, offering a false instrument for filing in the first degree (10 counts), a class E felony in violation of Penal Law § 175.35, falsifying business records in the first degree (11 counts), a class E felony in violation of Penal Law § 175.10, and scheme to defraud in the first degree, a class E felony in violation of Penal Law § 190.65.
On February 25, 2012, the respondent was sentenced in the Supreme Court, Kings County, to, inter alia, concurrent sentences on each felony count, the longest of which was an indeterminate term of imprisonment of 4 to 12 years.
*116The Grievance Committee for the Tenth Judicial District now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon his felony convictions. The respondent has neither opposed the motion nor submitted any papers in response.
By virtue of his felony convictions, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a), and was automatically disbarred on December 20, 2012. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, effective December 20, 2012, and the respondent’s name is stricken from the roll of attorneys and counselors-at-law based on his disbarment.
Eng, P.J., Mastro, Rivera, Skelos and Dickerson, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Guy G. Giuliano, is disbarred, effective December 20, 2012, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Guy G. Giuliano, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Guy G. Giuliano, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Guy G. Giuliano, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).